MEMORANDUM DECISION
                                                                Jun 30 2015, 7:57 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
R. Patrick Magrath                                       Gregory F. Zoeller
Alcorn Sage Schwartz & Magrath, LLP                      Attorney General of Indiana
Madison, Indiana
                                                         Chandra K. Hein
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Glenda Helton,                                           June 30, 2015

Appellant-Defendant,                                     Court of Appeals Case No.
                                                         36A01-1410-CR-438
        v.                                               Appeal from the Jackson Circuit
                                                         Court
State of Indiana,
                                                         The Honorable Richard W. Poynter,
Appellee-Plaintiff.                                      Judge

                                                         Cause No. 36C01-1302-FB-1




Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 36A01-1410-CR-438| June 30, 2015     Page 1 of 7
                                       Statement of the Case
[1]   Glenda Helton appeals the trial court’s denial of her motion to withdraw her

      guilty plea. Helton raises a single issue for our review, namely, whether the

      trial court abused its discretion when it denied her motion. We affirm.


                                 Facts and Procedural History
[2]   On February 5, 2013, the State charged Helton with two counts of dealing in a

      controlled substance, each as a Class B felony, and one count of neglect of a

      dependent, as a Class D felony. According to the State, on February 10, 2012,

      a confidential informant purchased Oxymorphone from Helton. Helton had

      used her minor daughter as a courier to deliver the Oxymorphone to the

      confidential informant. The State further alleged that, on July 11, 2012, a

      confidential informant purchased Oxycodone from Helton.


[3]   On April 8, 2014, Helton entered into a plea agreement with the State in which

      she agreed to plead guilty to one count of dealing in a controlled substance, as a

      Class B felony, and neglect of a dependent, as a Class D felony. In return, the

      State agreed to dismiss the second Class B felony count for dealing in a

      controlled substance. Helton and the State also agreed that Helton’s aggregate

      sentence would be ten years, with four years served in the Department of

      Correction, four years on house arrest, and two years on supervised probation.


[4]   On May 2, the trial court held a guilty plea hearing. At that hearing, Helton

      acknowledged that she had read and understood seventeen paragraphs in an

      advisement of rights form, that she had reviewed that form with her attorney,

      Court of Appeals of Indiana | Memorandum Decision 36A01-1410-CR-438| June 30, 2015   Page 2 of 7
      and that she had signed and dated that form. The court then orally advised

      Helton of her rights, after which she informed the court that she understood

      that, by pleading guilty, she would be waiving those rights. And the court

      informed Helton that,


              once I accept the terms and conditions of this plea agreement, I
              become bound by it the same as you are. So if you come back to
              me at a later point, say a year down the road, and say, Judge, I
              no longer like this plea agreement, there’s nothing I can do about
              it. Once I accept the plea agreement, I become a party to it the
              same as you are. That means the only way this plea agreement
              can be altered after I accept it is if all the parties agree. That
              means you, your attorney, the State of Indiana[,] and me. Do
              you understand that?


      Guilty Plea Tr. at 15. Helton confirmed that she understood the court’s

      advisement. Helton then established a factual basis for her guilty plea under

      oath, and the court took her plea under advisement pending sentencing.


[5]   After the guilty plea hearing but before her sentencing hearing, Helton changed

      counsel and filed a motion to withdraw her guilty plea. The court consolidated

      a hearing on the motion to withdraw the guilty plea with the scheduled

      sentencing hearing. At that hearing, Helton testified as follows:


              Q [by Helton’s counsel]: Did [your prior counsel] advise you of
              your rights? That, you signed an advisement of rights[?]

              A: Yes. Yes.

              Q: Did you read that?


      Court of Appeals of Indiana | Memorandum Decision 36A01-1410-CR-438| June 30, 2015   Page 3 of 7
        A: Yes.

        Q: And did you discuss that with him?

        A: Yes.

        Q: And so you understood that part of it?

        A: Yes.

        Q: You just . . . you feel that, um, maybe his, um, advising . . .

        A: Yeah. I don’t feel right. Yes. I don’t feel like he done what
        he should now, knowingly that, done his part . . . . I signed
        myself into drug and alcohol classes and all that and was goin’ to
        AANA, and he basically told me that it was for nothing. That I
        was going to prison anyway. That I should just spend my time
        with my family and, and make the best of what time I had free.
        And I’m beating myself up. Thought that sounded plausible and
        so that’s what I proceeded to do. Until I talked to other people at
        a later moment did I think that that was probably not the right
        decision on my part, and his as my lawyer. So that’s when I
        [sought] different counsel.


Sent. Tr. at 10-11. In the PSI, the probation department clarified Helton’s

position:


        The defendant did not discuss the factual basis of the current
        offense during her presentence investigation interview, but she
        did talk about her reasons for requesting that her guilty plea be
        withdrawn.

                                               ***

        After she pled guilty to the current offense, the defendant had a
        conversation with a friend who told her that, with a better
Court of Appeals of Indiana | Memorandum Decision 36A01-1410-CR-438| June 30, 2015   Page 4 of 7
              defense attorney, she could probably negotiate a plea agreement
              that did not involve her going to prison. After the conversation
              with her friend, Ms. Helton decided [to] spend the money she
              had saved up to hire her current defense attorney . . . to see if her
              deal could be re-negotiated.


      Appellant’s App. at 135.


[6]   After hearing Helton’s testimony and reviewing the PSI, the trial court denied

      Helton’s motion to withdraw her guilty plea. The court then accepted Helton’s

      plea agreement and sentenced her according to the terms of that agreement.

      This appeal ensued.


                                     Discussion and Decision
[7]   Helton argues that the trial court abused its discretion when it denied her

      motion to withdraw her guilty plea. As our supreme court has explained:

      “When a defendant moves to withdraw [her] guilty plea after its entry but

      before sentencing, the trial court’s ruling on the motion is reviewable only for

      an abuse of discretion.” Trueblood v. State, 587 N.E.2d 105, 110 (Ind. 1992).

      Further:

              Indiana Code § 35-35-1-4(b) governs motions to withdraw guilty
              pleas. After a defendant pleads guilty but before a sentence is
              imposed, a defendant may motion to withdraw a plea of guilty.
              Id. The court must allow a defendant to withdraw a guilty plea if
              “necessary to correct a manifest injustice.” Id.

              By contrast, the court must deny the motion if withdrawal of the
              plea would “substantially prejudice[ ]” the State. Id. In all other


      Court of Appeals of Indiana | Memorandum Decision 36A01-1410-CR-438| June 30, 2015   Page 5 of 7
              cases, the court may grant the defendant’s motion to withdraw a
              guilty plea “for any fair and just reason.” Id.


      Brightman v. State, 758 N.E.2d 41, 44 (Ind. 2001) (footnotes omitted).


[8]   The trial court did not abuse its discretion when it denied Helton’s motion to

      withdraw her guilty plea. Helton did not allege that she entered her plea or

      waived her rights unknowingly or involuntarily. She did not allege that she was

      ill-advised by counsel when she entered into the plea agreement and waived her

      rights. Rather, the only basis for her motion was to try to renegotiate better

      sentencing terms. We cannot say that a trial court abuses its discretion when it

      denies a motion to withdraw a guilty plea where this is the only basis for the

      motion. See, e.g., Trueblood, 587 N.E.2d at 109 (holding that the trial court did

      not abuse its discretion when it denied a motion to withdraw a guilty plea when

      the circumstances before the court suggested that the defendant was being

      manipulative).


[9]   Moreover, the crux of Helton’s argument on appeal is two-fold: first, that the

      sentence she agreed to was unfair in light of the facts; and, second, that the

      State presented no evidence that it would have been substantially prejudiced by

      the withdrawal of Helton’s guilty plea. But, first, the trial court was not obliged

      to accept Helton’s conclusion that withdrawal of her plea would have been “fair

      and just.” I.C. § 35-35-1-4(b). And, second, the court denied Helton’s motion

      in an exercise of its discretion; it did not deny her motion based on the theory

      that granting the motion would substantially prejudice the State. Thus,

      Helton’s arguments on appeal must fail. We affirm the trial court’s judgment.
      Court of Appeals of Indiana | Memorandum Decision 36A01-1410-CR-438| June 30, 2015   Page 6 of 7
[10]   Affirmed.


       Baker, J., and Friedlander, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 36A01-1410-CR-438| June 30, 2015   Page 7 of 7